DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2022 has been entered.
Response to Argument
Applicant's arguments, filed 10/31/22, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 10887751. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 10887751 with obvious wording variations.
Instant Application
U.S. 10887751
1. A method, comprising: 
receiving, by a network repository function (NRF) device and from a network function device, locality and priority information concerning the network function device, wherein the locality and priority information indicates a particular priority order in which to discover, via network function device discovery, and communicate with the network function device for a location, indicated by the locality and priority information, as compared to other network function devices; 
parsing, by the NRF device, the locality and priority information to determine one or more localities and one or more respective priority order values associated with the network function device; and updating, by the NRF device, a data structure to indicate the one or more localities and the one or more respective priority order values for the network function device.
1. A method, comprising: 
receiving, by a network repository function (NRF) device, from a first network function device, first locality and priority information concerning the first network function device; 
receiving, by the NRF device, from a second network function device, second locality and priority information concerning the second network function device; 


updating, by the NRF device, a data structure based on the first locality and priority information and the second locality and priority information, wherein updating the data structure comprises: parsing the first locality and priority information to determine one or more localities and one or more respective priority order values associated with the first network function device; and updating the data structure to indicate the one or more localities and the one or more respective priority order values for the first network function device; receiving, by the NRF device, from a third network function device, a query concerning a locality; searching, by the NRF device, the data structure based on the query to identify network function device information associated with the locality; and sending, by the NRF device, to the third network function device, the network function device information.
6. The method of claim 1, wherein sending the network function device information to the third network function device causes the third network function device to initiate a communication session with the first network function device or the second network function device.


	For claims 2-20, the claims can be compared as above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishan (U.S. 20200127916).
For claim 1, Krishan discloses a method, comprising: 
receiving, by a network repository function (NRF) device and from a network function device, locality and priority information concerning the network function device (at least [0058], [0060], [0066] and [0074].   Each consumer NF is configured with mappings between NF localities and preference values. FIG. 5 is a network diagram illustrating such an example. The elements in FIG. 5 are the same as those illustrated in FIG. 3. Accordingly, the same reference numbers are used to describe the elements in FIG. 5. However, rather than using weights and priorities alone to select producer NFs, consumer NFs are configured with mappings between producer localities and preference values, and the consumer NFs use the mappings to select producer NFs to provide a given service. In the illustrated example, the preference values are integers ranging from 0 to 100, with 0 indicating the most preferred preference values. The locality parameters are identifiers of data centers. For example, for data center 302, consumer NF 300 is configured with a preference of 0 for locality parameter eastUSds2, which corresponds to data center 302. Consumer NF 300 is configured with a preference value of 10 for locality attribute eastUSds1, which corresponds to data center 310. Consumer NF 300 is configured with a preference attribute value of 50 for locality attribute westUSds1, which corresponds to data center 314. Similarly, consumer NF 316 is configured with a preference attribute value of 0 for the locality attribute value westUSds1. Consumer NF 316 is configured with a preference attribute value of 50 for locality attribute value eastUSds2, which corresponds to data center 302. Consumer NF 316 is configured with a preference attribute value of 100 for data center locality attribute value eastUSds1, which corresponds to data center 310.), 
wherein the locality and priority information indicate a particular priority order in which to discover, via network function device discovery, and communicate with the network function device for a location, indicated by the locality and priority information, as compared to other network function devices (at least [0058], [0060], [0066] and [0074].   Each consumer NF is configured with mappings between NF localities and preference values. FIG. 5 is a network diagram illustrating such an example. The elements in FIG. 5 are the same as those illustrated in FIG. 3. Accordingly, the same reference numbers are used to describe the elements in FIG. 5. However, rather than using weights and priorities alone to select producer NFs, consumer NFs are configured with mappings between producer localities and preference values, and the consumer NFs use the mappings to select producer NFs to provide a given service. In the illustrated example, the preference values are integers ranging from 0 to 100, with 0 indicating the most preferred preference values. The locality parameters are identifiers of data centers. For example, for data center 302, consumer NF 300 is configured with a preference of 0 for locality parameter eastUSds2, which corresponds to data center 302. Consumer NF 300 is configured with a preference value of 10 for locality attribute eastUSds1, which corresponds to data center 310. Consumer NF 300 is configured with a preference attribute value of 50 for locality attribute westUSds1, which corresponds to data center 314. Similarly, consumer NF 316 is configured with a preference attribute value of 0 for the locality attribute value westUSds1. Consumer NF 316 is configured with a preference attribute value of 50 for locality attribute value eastUSds2, which corresponds to data center 302. Consumer NF 316 is configured with a preference attribute value of 100 for data center locality attribute value eastUSds1, which corresponds to data center 310.  Each consumer NF will register its locality attribute information within NRF 100. When a consumer NF sends a discovery request to NRF 100 for a particular service, NRF 100 will respond with the structured locality attribute values for each producer NF that provides the requested service. The consumer NFs will then sort the producer NFs that provide the requested service according to preference order based on the configured locality preference for each consumer NF. The consumer NF will then select the producer NF to provide the service in order according to the preference to structured locality attribute mapping.); 
parsing, by the NRF device, the locality and priority information to determine one or more localities and one or more respective priority order values associated with the network function device (at least [0058], [0060], [0066] and [0074].   Each consumer NF is configured with mappings between NF localities and preference values. FIG. 5 is a network diagram illustrating such an example. The elements in FIG. 5 are the same as those illustrated in FIG. 3. Accordingly, the same reference numbers are used to describe the elements in FIG. 5. However, rather than using weights and priorities alone to select producer NFs, consumer NFs are configured with mappings between producer localities and preference values, and the consumer NFs use the mappings to select producer NFs to provide a given service. In the illustrated example, the preference values are integers ranging from 0 to 100, with 0 indicating the most preferred preference values. The locality parameters are identifiers of data centers. For example, for data center 302, consumer NF 300 is configured with a preference of 0 for locality parameter eastUSds2, which corresponds to data center 302. Consumer NF 300 is configured with a preference value of 10 for locality attribute eastUSds1, which corresponds to data center 310. Consumer NF 300 is configured with a preference attribute value of 50 for locality attribute westUSds1, which corresponds to data center 314. Similarly, consumer NF 316 is configured with a preference attribute value of 0 for the locality attribute value westUSds1. Consumer NF 316 is configured with a preference attribute value of 50 for locality attribute value eastUSds2, which corresponds to data center 302. Consumer NF 316 is configured with a preference attribute value of 100 for data center locality attribute value eastUSds1, which corresponds to data center 310.  Each consumer NF will register its locality attribute information within NRF 100. When a consumer NF sends a discovery request to NRF 100 for a particular service, NRF 100 will respond with the structured locality attribute values for each producer NF that provides the requested service. The consumer NFs will then sort the producer NFs that provide the requested service according to preference order based on the configured locality preference for each consumer NF. The consumer NF will then select the producer NF to provide the service in order according to the preference to structured locality attribute mapping.); and 
updating, by the NRF device, a data structure to indicate the one or more localities and the one or more respective priority order values for the network function device (at least [0003], [0043] and [0057].  Once an NF is registered with the NRF, other NFs can learn about the registered NF through the NNRF_NF discovery service.  When registering with the NRF, producer NFs may publish various parameters to the NRF.  a producer NF 104A, which in the illustrated example is a UDM, send a register message to NRF 100. The register message includes a weight of 10,000 and a priority of 0.  Producer NFs may register their localities with the NRF and each consumer NF may be configured with mappings between localities and preference values.)
For claim 2, Krishan discloses disclose the method of claim I, further comprising: receiving, from another network function device, a subscription request concerning a particular locality; and sending, to the other network function device and based on the data structure, information identifying a preferred network function device associated with the particular locality (at least [0003], [0043] and [0057].   A consumer NF sends a discovery request to the NRF. The NRF responds to the discovery request with one or more NF profiles specified by parameters in the discovery request message. Once the consumer NF receives the service profiles, the consumer NF can select a producer NF to provide a given service based on rules configured in the consumer NF.)
For claim 3, Krishan discloses disclose the method of claim 1, wherein the locality and priority information includes: information identifying a locality associated with the network function device, and information identifying a priority of the network function device for the locality (at least [0003], [0043] and [0057].  Once an NF is registered with the NRF, other NFs can learn about the registered NF through the NNRF_NF discovery service.  When registering with the NRF, producer NFs may publish various parameters to the NRF.  a producer NF 104A, which in the illustrated example is a UDM, send a register message to NRF 100. The register message includes a weight of 10,000 and a priority of 0.  Producer NFs may register their localities with the NRF and each consumer NF may be configured with mappings between localities and preference values.)
For claim 5, Krishan discloses disclose the method of claim 1, wherein the one or more respective priority order values associated with the network function device are associated with a priority order in which to attempt to initiate a communication session with the network function device (at least [0044].  The priority parameter or attribute is an indication of priority of the NF relative to other NFs of the same type. A lower value of the priority attribute indicates a higher priority. The register message may also specify the type of service provided by producer NF 104A. NRF 100 stores the profile, the weight, and the priority for producer NF 104A.)
For claim 6, Krishan discloses disclose the method of claim 1, further comprising: receiving, from another network function device, a query concerning a particular locality associated with the network function device; and sending, to the other network function device and based on the data structure, information causing the other network function device to initiate a communication session with the network function device (at least [0003], [0043] and [0057].   A consumer NF sends a discovery request to the NRF. The NRF responds to the discovery request with one or more NF profiles specified by parameters in the discovery request message. Once the consumer NF receives the service profiles, the consumer NF can select a producer NF to provide a given service based on rules configured in the consumer NF.) 
For claim 7, Krishan discloses disclose the method of claim 1, further comprising: receiving, from a different network function device, different locality and priority information concerning the different network function device; and wherein, the one or more respective priority order values for the network function device includes information indicating a priority of the network function device compared to the different network function device for a particular locality (at least [0044].  The priority parameter or attribute is an indication of priority of the NF relative to other NFs of the same type. A lower value of the priority attribute indicates a higher priority. The register message may also specify the type of service provided by producer NF 104A. NRF 100 stores the profile, the weight, and the priority for producer NF 104A.)
For claims 8-10, the claims have features similar to claims 1-3.  Therefore, the claims are also rejected for the same reasons in claims 1-3.
For claims 12-14, the claims have features similar to claims 5-7.  Therefore, the claims are also rejected for the same reasons in claims 5-7.
For claims 15-16, the claims have features similar to claims 1-2.  Therefore, the claims are also rejected for the same reasons in claims 1-2.
For claims 18-20, the claims have features similar to claims 5-7.  Therefore, the claims are also rejected for the same reasons in claims 5-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krishan (U.S. 20200127916) in view of Wang et al. (U.S. 20210385286).
For claim 4, Krishan does not disclose the method of claim 1, further comprising: sending, based on updating the data structure, an acknowledgement message to the network function device.  
	In the same field of endeavor, Wang et al. disclose sending, based on updating the data structure, an acknowledgement message to the network function device (at least [0064].  The NF service provider 204 such as the UDM 108 may send a NF registration request message to the NRF 202 to inform the NRF 202 of a NF profile of a NF/service instance pertaining to the NF service provider 204. For example, the NF profile may include NF type, a FQDN or IP address of a NF, names of supported services, endpoint information of instance(s) of each supported service, and other service parameters. The NRF 202 may store the NF profile and mark the corresponding NF/service instance available. Then the NRF 202 may acknowledge that the NF/service registration is accepted via a NF registration response message to the NF service provider 204.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Krishan as taught by Wang et al. for purpose improving service discovery in a communication network.
For claims 11 and 17, the claims have features similar to claim 4.  Therefore, the claims are also rejected for the same reasons in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  12/14/2022